       Case 1:21-cv-00705-JCH-KBM Document 2 Filed 07/30/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO



TOMMY SHARP,

               Plaintiff,

vs.                                                           No. CV 21-00705 JCH/KBM

U.S. SUPREME COURT
(ALL 9 JUSTICES),

               Defendant.


                             ORDER TO CURE DEFICIENCIES

       THIS MATTER is before the Court on the pro se handwritten civil complaint filed by

Tommy Sharp. (Doc. 1). The Court determines that the pro se filing is deficient because it is not

in proper form and Plaintiff has not paid the $402 filing fee or filed an Application to Proceed in

the District Court Without Prepaying Fees and Costs.

       Plaintiff is a pretrial detainee in federal custody at the Cibola County Correctional Center.

(Doc. 1 at 3). Plaintiff’s filing consists of a handwritten civil complaint alleging improper conduct

on the part of the Justices of the United States Supreme Court and their staff and seeks an award

of damages. (Doc. 1 at 1-2). Although he does not expressly allege violation of any constitutional

right, Plaintiff’s filing may possibly be an attempt to assert prisoner civil rights claims under 42

U.S.C. § 1983. A civil rights complaint under 42 U.S.C. § 1983 is the exclusive vehicle for

vindication of substantive rights under the Constitution. See, Baker v. McCollan, 443 U.S. 137,

144 n. 3 (1979); Albright v. Oliver, 510 U.S. 266, 271 (1994) (claims against state actors must be

brought under 42 U.S.C. § 1983).




                                                 1
       Case 1:21-cv-00705-JCH-KBM Document 2 Filed 07/30/21 Page 2 of 2




       The filing is not in proper form to assert civil rights claims. In addition, under 28 U.S.C.

§§ 1914(a) and 1915(a), the Court is required to collect the federal filing fee from the Plaintiff or

authorize Plaintiff to proceed without prepayment of the fee. Plaintiff has not paid the $402.00

filing fee or submitted an application to proceed under § 1915.

       Plaintiff must cure the deficiencies if he wishes to pursue his claims. The deficiencies must

be cured within thirty (30) days of entry of this Order. On July 29, 2021, the Clerk of the Court

mailed to Plaintiff (1) an Application to Proceed in the District Court without Prepaying Fees and

Costs under 28 U.S.C. § 1915, with instructions, and (2) a form prisoner civil rights complaint

under 42 U.S.C. § 1983, with instructions. Plaintiff must include the civil action number, CV 21-

00705 JCH/KBM on all papers he files in this proceeding. If Plaintiff fails to cure the deficiencies

within thirty (30) days, the Court may dismiss this proceeding without further notice.

       IS ORDERED that, within thirty (30) days of entry of this Order, Plaintiff Tommy Sharp

cure the deficiencies by (1) paying the $402 filing fee or submitting an Application to Proceed in

the District Court Without Prepaying Fees and Costs (including the required 6-month inmate

account statement) and (2) filing a prisoner civil rights complaint in proper form.




                                      _____________________________________
                                      UNITED STATES MAGISTRATE JUDGE




                                                 2
